                  Case 18-22504       Doc 50      Filed 10/20/20   Page 1 of 3




                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF MARYLAND

In Re:                                                *
      VANESSA E. HALL,                                *               Case No. 18-22504-NVA
            Debtor                                    *               Chapter 13
*******************************************************

                MOTION TO MODIFY CONFIRMED CHAPTER 13 PLAN

         COMES NOW, the Debtor, Vanessa E. Hall (“Movant”), by and through her undersigned

counsel, and proposes a Modified Chapter 13 plan and states as follows:

         1.    Movant’s Amended Chapter 13 Plan was confirmed by an order docketed on July

11, 2019 at doc 37.

         2.    This Motion To Modify Confirmed Chapter 13 Plan is a Cares Act Plan

Modification as defined in Administrative Order 20-13.

         3.    “The Debtor … has experienced a material financial hardship due, directly or

indirectly, to the coronavirus disease 2019 (COVID-19) pandemic” U.S.B.C. §1329(d)(1)(A). An

Affidavit verifying this is attached hereto as Exhibit A.

         4.    Debtor’s hours at her job were limited due to the pandemic, severely limiting her

income.

         5.    Although she was earning enough to cover her plan payments, which were withheld

from her paycheck, she was unable to maintain her monthly mortgage payments.

         6.    Debtor is now back at work full time and is able to maintain her plan payments and

her ongoing monthly mortgage payments but she is not able to cure the post-petition default

directly.

         7.    An Affidavit of Default was filed by U.S. Bank Trust, N.A. as Trustee for LSF9

Master Participation Trust (“U.S. Bank”) on August 4, 2020.




                                                 1
                   Case 18-22504      Doc 50      Filed 10/20/20     Page 2 of 3




       8.      An Amended Consent Order Modifying Automatic Stay was docketed on

September 17, 2020 at doc 48 wherein U.S. Bank Agreed to file an amended Proof of Claim adding

the post-petition arrears to their existing pre-petition claim, to be paid through a modified Chapter

13 Plan.

       9.      On September 30, 2020, U.S. Bank filed an Amended Proof of Claim, adding

$13,581.66 to their initial arrears claim, for a new arrears claim totaling $64,667.16.

       10.     Movant is proposing a Modified Chapter 13 Plan, which is attached hereto as

Exhibit B.

       11.     The proposed Modified Chapter 13 Plan provides for the payment of the increased

claim of U.S. Bank.

       12.     The proposed Modified Chapter 13 Plan also provides, as authorized by

Administrative Order 20-13, for an additional $1,100 in attorney’s fees, consisting of $500.00 for

filing this motion and $600.00 for an additional two years of representation,

       13.     The proposed Modified Chapter 13 Plan makes no changes to the regular plan

payments during the first 60 months of the plan, and adds two years to the end of the plan at the

rate of $725.00 per month, for a total of 84 months, as allowed under U.S.B.C §1329(d).

       14.     The proposed Modified Chapter 13 Plan also drops the additional payment under

Paragraph 3.4 that was due June 1, 2020 in the amount of $1,075.00.

       15.     Movant would suffer undue harm if she were denied an opportunity to modify her

Chapter 13 Plan to cure the post-petition mortgage arrears and to successfully complete her

Chapter 13 plan.




                                                 2
                 Case 18-22504       Doc 50     Filed 10/20/20    Page 3 of 3




     WHEREFORE, Movant respectfully requests that this Honorable Court grant this motion

and approve Movant’s proposed Modified Chapter 13 Plan.

                                            Respectfully submitted,



Dated:   October 20, 2020                   /s/David B. Mintz
                                            David B. Mintz, Federal Bar number 14508
                                            Law Office of David B. Mintz, PC
                                            10632 Little Patuxent Parkway
                                            Suite 249
                                            Columbia, MD 21044
                                            (443) 832-6060
                                            (443) 832-6061 (Facsimile)
                                            dmintz@dmintalaw.com

                                            Counsel for Debtor

                               CERTIFICATE OF SERVICE
       I hereby certify that on this 20th day of October, 2020, copies of the foregoing Motion To
Modify Confirmed Chapter 13 Plan and the Notice of Motion to Modify Chapter 13 Plan After
Confirmation were delivered through the court's CM/ECF electronic mail (Email) system to
Chapter 13 Trustee Rebecca A. Herr at ecf@ch13md.com and by first class mail to all creditors
and parties in interest on the attached list.



                                                           /s/David B. Mintz
                                                           David B. Mintz




                                               3
